Title: To James Madison from Cornelio de Saavedra and Others, 6 June 1811 (Abstract)
From: Cornelio de Saavedra
To: Madison, James


6 June 1811, Buenos Aires. The signatories state that their government, desiring to secure the fullest safety from attacks from abroad by peoples who either are its enemies or assault its liberty, seeks arms from the U.S.—a generous nation which appreciates in the most noble manner the just liberty of men. This task is entrusted to Diego de Saavedra and Juan Pedro de Aguirre, for whom the assistance and protection of the U.S. government is requested. In order to ensure the success of their mission, which depends on the greatest and most solemn secrecy, they will travel with passports under the names of Pedro Lopez and Jose Cabrera, which will also avoid compromising the U.S. in any way in the eyes of England or any other nation that might needlessly take offense. This measure is undertaken to communicate with the U.S. government through the medium of JM and to recommend these commissioners to his protection.
 